          Case 1:17-cv-04021-NRB Document 127 Filed 03/08/19 Page 1 of 9



UNTIED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------------)(
IL YA MELNICHENKO, OLGA MILINTENKOV A and                                       Civil Action No.
EVEGENY TARASOV,                                                                17 -Civ-04021 (NRB)
                           Plaintiff(s),

                 -against-

MR. MART USA, LLC, PALMETTO GAS COMPANY,
LLC, PALMETTO 511, LLC, FOREST HILLS GAS
COMPANY #502, LLC, FRANK GUTTA, ALI JAFERI
and ABBAS M. JAFERI,

                                             Defendants.
---------------------------------------------------------------------------)(
MR. MART USA, LLC, a Florida limited liability company,
PALMETTO GAS COMPANY, LLC, a Florida limited
liability company, PALMETTO 511, LLC, a Florida limited
liability company, FOREST HILLS GAS COMPANY #502,
LLC, a Florida limited liability company, and FRANK
GUTTA, an individual,

                                             Third-Party Plaintiffs,

                 -against-                                                      ANSWER TO FIRST
                                                                                AMENDED VERIFIED
MONA SHAH, ESQ., an individual, MONA SHAH, P.C.,                                THIRD-PARTY
a New York professional corporation, VLADISLAV                                  COMPLAINT
SIROTA, an individual, SIROTA & ASSOCIATES, P.C.,
a New York professional corporation, NADIM AHMED,
an individual, EDWIN SHAW, LLC, a New York limited
liability company, and DANIEL D. ESTRIN, ESQ.,
an individual,

                                             Third-Party Defendants.
---------------------------------------------------------------------------)(
         Third-Party Defendants Vladislav Sirota, Daniel D. Estrin, Esq. and Sirota & Associates,

P .C. (collectively hereinafter "Sirota third-party defendants"), by their attorneys, TRAUB

LIEBERMAN STRAUS & SHREWSBERRY LLP, as and for their Answer to First Amended

Verified Third-Party Complaint ("Complaint"), state as follows:
           Case 1:17-cv-04021-NRB Document 127 Filed 03/08/19 Page 2 of 9



      1.       Deny knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph "1" of the Complaint.

      2.       Deny knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph "2" of the Complaint.

      3.       Deny knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph "3" of the Complaint.

      4.       Deny knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph "4" of the Complaint.

      5.       Deny knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph "5" of the Complaint.

      6.       Deny knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph "6" of the Complaint.

       7.      Deny knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph "" of the Complaint.

       8.      Admit the allegations contained in paragraph "8" of the Complaint.

       9.      Admit the allegations contained in paragraph "9" of the Complaint.

      10.      Deny knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph "1 0" of the Complaint.

      11.      Deny knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph "11" of the Complaint.

       12.     Deny the allegations contained in paragraph "12" of the Complaint, as Daniel Estrin

is an attorney admitted in the Rhode Island Supreme Court and is not a resident of this district.

       13.     Deny the allegations contained in paragraph "13" of the Complaint.



                                                 2
         Case 1:17-cv-04021-NRB Document 127 Filed 03/08/19 Page 3 of 9



       14.     Deny the allegations contained in paragraph "14" of the Complaint.

       15.     Deny the allegations contained in paragraph "15" of the Complaint.

       16.     Deny the allegations contained in paragraph "16" of the Complaint, and refer to the

referenced Congressional program for the details thereof.

       17.     Deny the allegations contained in paragraph "17" of the Complaint, and refer to the

referenced Congressional program for the details thereof.

       18.     Deny the allegations contained in paragraph "18" of the Complaint, and refer to the

referenced Congressional program for the details thereof.

       19.     Deny the allegations contained in paragraph "19" of the Complaint, and refer to the

referenced Congressional program for the details thereof.

       20.     Deny the allegations contained in paragraph "20" of the Complaint, and refer to the

referenced Congressional program for the details thereof.

       21.     Deny the allegations set forth in paragraph "21" of the Complaint.

       22.     Deny the allegations set forth in paragraph "22" of the Complaint.

       23.     Deny the allegations set forth in paragraph "23" of the Complaint.

       24.     Deny the allegations set forth in paragraph "24" of the Complaint, except admit that

the Sirota third-party defendants were retained by plaintiffs to assist with obtaining visas.

      25.      Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph "25" of the Complaint.

      26.      Deny the allegations contained in paragraph "26" of the Complaint.

      27.      Deny the allegations contained in paragraph "27" of the Complaint.

      28.      Deny the allegations contained in paragraph "28" of the Complaint.




                                                  3
         Case 1:17-cv-04021-NRB Document 127 Filed 03/08/19 Page 4 of 9



      29.      Deny the allegations contained in paragraph "29" of the Complaint, except refer to

 the contracts between the plaintiffs and the defendant/third-party plaintiffs for the terms and

conditions thereof.

        30.    Deny the allegations contained in paragraph "30" of the Complaint, except admit

that plaintiffs retained the Sirota third-party defendants to assist with their visa applications.

        31.     Deny the allegations contained in paragraph "31" of the Complaint, except admit

that the petitions were denied.

       32.     Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph "32" of the Complaint.

        33.    Deny the allegations contained in paragraph "33" of the Complaint.

        34.     Deny the allegations contained in paragraph "34" of the Complaint.

        35.     Deny the allegations contained in paragraph "35" of the Complaint.

        36.     Deny the allegations contained in paragraph "36" of the Complaint.

                      FOR AN ANSWER TO THE FIRST COUNT FRAUD
                           (against the Shah Third Party Defendants
                            and the Sirota Third Party Defendants)

        37.     In response to paragraph "37" of the Complaint, Sirota third-party defendants

repeat, reiterate and reallege each and every response set forth in paragraphs "1" through "36"

above as if fully set forth herein at length.

        38.     Deny the allegations contained in paragraph "38" of the Complaint, except admit

that the Sirota third-party defendants were competent to perform the legal services they were

retained to provide on behalf the plaintiffs, and did so.

        39.     Deny the allegations contained in paragraph "39" of the Complaint.

        40.     Deny the allegations contained in paragraph "40" of the Complaint.



                                                   4
         Case 1:17-cv-04021-NRB Document 127 Filed 03/08/19 Page 5 of 9



       41.     Deny the allegations contained in paragraph "41" of the Complaint.

       42.      Deny the allegations contained in paragraph "42" of the Complaint.

                        FOR AN ANSWER TO THE SECOND COUNT
                              BREACH OF FIDUCIARY DUTY
                      (Corporate Defendants against the Shah Defendants)

       43.      In response to paragraph "43" of the Complaint, the Sirota third-party defendants

repeat, reiterate and reallege each and every response set forth in paragraphs "1" through "42"

above as if fully set forth herein at length.

       44.      Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph "44" of the Complaint.

       45.      Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph "45" of the Complaint.

       46.      Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph "46" of the Complaint.

       47.      Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph "47" of the Complaint.

       48.      Deny the allegations contained in paragraph "48" of the Complaint.

                         FOR AN ANSWER TO THE THIRD COUNT
                                BREACH OF CONTRACT
                                (against Shah Defendants)

        49.     In response to paragraph "43" of the Complaint, the Sirota third-party defendants

repeat, reiterate and reallege each and every response set forth in paragraphs "1" through "48"

above as if fully set forth herein at length.

       50.      Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph "50" of the Complaint.



                                                5
         Case 1:17-cv-04021-NRB Document 127 Filed 03/08/19 Page 6 of 9



      51.      Deny knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph "51" of the Complaint.

      52.      Deny knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph "52" of the Complaint.

      53.      Deny knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph "53" of the Complaint.

      54.       Deny the allegations contained in paragraph "54" of the Complaint.

                        FOR AN ANSWER TO THE FOURTH COUNT
                                   CIVIL CONSPIRACY
                             (against all Third Party Defendants)

       55.      In response to paragraph "55" of the Complaint, the Sirota third-party defendants

repeat, reiterate and reallege each and every response set forth in paragraphs "1" through "54"

above as if fully set forth herein at length.

       56.      Deny the allegations contained in paragraph "56" of the Complaint.

       57.      Deny the allegations contained in paragraph "57" of the Complaint.

       58.      Deny the allegations contained in paragraph "58" of the Complaint.

       59.      Deny the allegations contained in paragraph "59" of the Complaint.

                          FOR AN ANSWER TO THE FIFTH COUNT
                                    INDEMNIFICATION
                             (against all Third Party Defendants)

        60.     In response to paragraph "60" of the Complaint, the Sirota third-party defendants

repeat, reiterate and reallege each and every response set forth in paragraphs "1" through "59"

above as if fully set forth herein at length.

       61.      Deny the allegations contained in paragraph "61" of the Complaint.

       62.      Deny the allegations contained in paragraph "62" of the Complaint.



                                                6
        Case 1:17-cv-04021-NRB Document 127 Filed 03/08/19 Page 7 of 9



      63.      Deny the allegations contained in paragraph "63" of the Complaint.

                                 AFFIRMATIVE DEFENSES


                     AS AND FOR A FIRST AFFIRMATIVE DEFENSE


       64.     The claims alleged in the First Amended Verified Third-Party Complaint fail to

state any grounds upon which relief can or should be granted by this court against the Sirota third-

party defendants.

                    AS AND FOR A SECOND AFFIRMATIVE DEFENSE


       65.     At all times relevant hereto, the Sirota third-party defendants acted in good faith,

without malice, and did not act in a wrongful manner.

                     AS AND FOR A THIRD AFFIRMATIVE DEFENSE

       66.     The claims asserted against the Sirota third-party defendants are barred by a release

executed in a prior action.

                    AS AND FOR A FOURTH AFFIRMATIVE DEFENSE


       67.     The relief sought by third-party plaintiffs is barred by the doctrine of unclean hands.

                     AS AND FOR A FIFTH AFFIRMATIVE DEFENSE


       68.     The relief sought by third-party plaintiffs is barred by the doctrines of waiver and/or

estoppel.

                     AS AND FOR A SIXTH AFFIRMATIVE DEFENSE


       69.     Third-party plaintiffs have failed to mitigate their damages.

                    AS AND FOR A SEVENTH AFFIRMATIVE DEFENSE


       70.     Any amount of damages otherwise recoverable by the third-party plaintiffs shall be



                                                  7
         Case 1:17-cv-04021-NRB Document 127 Filed 03/08/19 Page 8 of 9



diminished in total, or in proportion to which such culpable conduct of the plaintiffs bears to the

total conduct causing the damages alleged in the First Amended Verified Third-Party Complaint.

                    AS AND FOR AN EIGHTH AFFIRMATIVE DEFENSE


        71.     The alleged damages, if any, sustained by third-party plaintiffs were caused in

whole or in part by the conduct of plaintiff or third-parties, over whom the Sirota third-party

defendants had no control.

                      AS AND FOR A NINTH AFFIRMATIVE DEFENSE


        72.     Third-party plaintiffs have failed to join all of the necessary and indispensable

parties in this action.

                      AS AND FOR A TENTH AFFIRMATIVE DEFENSE


        73.     The claims and causes of action asserted in the First Amended Verified Third-Party

Complaint are barred by the applicable statutes of limitations.

                      AS AND FOR AN ELEVENTH AFFIRMATIVE DEFENSE


        74.     At all times relevant hereto, the Sirota third-party defendants did not act in a

negligent, reckless, or careless manner or in violation of any statute or applicable law.

                          AS AND FOR A TWELFTH AFFIRMATIVE DEFENSE


        75.     Third-party plaintiffs have failed to allege that any act or omission by the Sirota

third-party defendants was the proximate cause of any damage.

                     AS AND FOR A THIRTEENTH AFFIRMATIVE DEFENSE


        76.     Third-party plaintiffs have failed to allege actual and ascertainable damages.




                                                  8
         Case 1:17-cv-04021-NRB Document 127 Filed 03/08/19 Page 9 of 9



                   AS AND FOR A THIRTEENETH AFFIRMATIVE DEFENSE


       77.     Third-party plaintiffs have failed to allege collectible damages.

                   AS AND FOR A FOURTEENTH AFFIRMATIVE DEFENSE


       78.     The Sirota third-party defendants reserve the right to assert additional affirmative

defenses as warranted based on the results of further investigation and discovery in this matter.

       WHEREFORE, Third-Party Defendants Vladislav Sirota, Daniel D. Estrin, Esq. and

Sirota & Associates, P.C. demand judgment dismissing the First Amended Verified Third-Party

Complaint herein with prejudice, awarding costs, sanctions and reasonable counsel fees, and

granting such other and further relief as the court deems just and proper.


Dated: Hawthorne, New York
       March 8, 2019


                                                     AN ~S-& SHREWSBERRY LLP
                                                      I



                              By:
                                                    sberry (LS 1597)
                                      Seven Skyline Drive
                                      Hawthorne, New York 10532
                                      Telephone: (914) 347-2600
                                      Facsimile: (914) 347-8898
                                      Email: lshrewsberry@tlsslaw.com
                                      Attorneys for Third-Party Defendants Vladislav Sirota,
                                      Daniel D. Estrin, Esq. and Sirota & Associates, P. C.




                                                 9
